Citation Nr: 1723973	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-02 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a sleep disability, to include as secondary to posttraumatic stress disorder (PTSD), and major depressive disorder NOS.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to November 1982, February 2002 to January 2003, and May 2007 to June 2008, to include service in Iraq during Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Montgomery, Alabama.  

In addition to the claim currently on appeal, the Veteran also perfected an appeal as to the issues of service connection for bilateral hearing loss and tinnitus.  In an October 2016 rating decision, the RO granted service connection for tinnitus and bilateral hearing loss and assigned a 10 percent and noncompensable disability rating, respectively, effective August 7, 2009.  As this represents a full grant of the benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In an October 2016 supplemental statement of the case the RO denied the Veteran's service connection claim for a sleep disorder at least in part because the Veteran did not present new and material evidence to reopen the claim.  However, this is in error as the Veteran appealed the initial denial for service connection for a sleep disorder in July 2010 and the Board has not yet issued a final decision in this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his sleep disorder is related to service, or is related to his service-connected PTSD and major depressive disorder.

In a July 2010 notice of disagreement the Veteran asserted that while deployed in Iraq he was often tired and could not get enough sleep.  He asserted that the constant noise of the airport he was stationed near was very intense and he could not sleep as a result.  In his January 2012 substantive appeal the Veteran asserted that his VA physician stated that his sleep disorder is directly related to his PTSD.  Service treatment records record that the Veteran reported he could not sleep when it was too quiet.

During the period on appeal the Veteran underwent several VA examinations.  A February 2010 examiner reported that the Veteran had sleep apnea symptoms.  Several VA mental health examiners reported that the Veteran experienced chronic sleep impairment and insomnia.  VA treatment records show that the Veteran has undergone treatment for difficulty sleeping.

A VA examination or medical opinion has not been obtained in connection with the service connection claim for a sleep disability.  The Board notes that it is unclear from the evidence as to whether the Veteran has an independent sleep disability with its onset in service, whether the sleep disability is secondary to the Veteran's service-connected PTSD and major depressive disorder NOS, or whether the sleep disability is a symptom of his service-connected disabilities.  Accordingly, the Board finds that a remand is necessary to obtain a VA examination and opinion to determine the Veteran's current sleep disability and its relation to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).    

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from the Tuskegee VA Medical Center (VAMC) dated from January 2017 to the present.

If the Veteran has received private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  Provide the Veteran with proper notice regarding how to substantiate his claim for service connection on a secondary basis. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep disability.  All necessary studies should be performed, and the claims folder shall be made available for the examiner for review prior to the examination.  The Veteran's lay history of symptomatology should also be recorded and considered.  

After review of the claims file the examiner must provide the following information:

(a) diagnose any current sleep disability;

(b) whether it is as least as likely as not (at least a 50 percent probability) that any current sleep disorder is etiologically related to service; and if not,

(c) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep disability is (i) caused or (ii) permanently worsened (aggravated) by his service-connected PTSD and major depressive disorder NOS;  

(d) if the Veteran does not have a current sleep disability, please reconcile that conclusion with the relevant medical evidence of record.

A complete rationale for all opinions is requested.  
4.  After completing the requested actions, and any additional actions deemed necessary, the AOJ should readjudicate the service connection claim for a sleep disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




